 

Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of November 22, 2019 (this
“Amendment Agreement”), is by and among ORCC Financing IV LLC, as borrower (the
“Borrower”), Société Générale, as administrative agent (in such capacity, the
“Administrative Agent”), State Street Bank and Trust Company, as collateral
agent, collateral administrator and collateral custodian (in such capacities,
respectively, the “Collateral Agent”, “Collateral Administrator” and
“Custodian”), Cortland Capital Market Services LLC, as document custodian (the
“Document Custodian”), and the lenders party hereto (the “Lenders”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Collateral Administrator, the Custodian, the Document Custodian and the Lenders
are parties to that certain Credit Agreement, dated as of August 2, 2019 (the
“Existing Credit Agreement” and, as amended or modified and in effect from time
to time, the “Credit Agreement”); and

 

WHEREAS, the parties to the Existing Credit Agreement wish to amend the Existing
Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, the parties hereto hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1         Defined Terms. Unless otherwise defined herein, capitalized
terms used herein (including in the introductory paragraph and the recitals)
have the meanings assigned to such terms in the Existing Credit Agreement.

 

ARTICLE II
AMENDMENTS

 

Section 2.1         Amendments to Existing Credit Agreement. The parties to the
Existing Credit Agreement agree, effective as of the Effective Date, subject to
the terms and conditions set forth herein and in reliance on the
representations, warranties, covenants and agreements contained herein, that the
Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: bold and underlined text) as set forth on the
pages of the Credit Agreement attached as Appendix A hereto.

 

ARTICLE III 

CONDITIONS PRECEDENT

 

Section 3.1         Conditions Precedent to Effectiveness. This Amendment
Agreement shall become effective as of the date on which the following
conditions have been satisfied (such date, the “Effective Date”):

 



 

 

 

(a)    The Administrative Agent shall have received counterparts of this
Amendment Agreement, duly executed and delivered, from all of the parties
hereto.

 

(b)    The Administrative Agent and the Lenders shall have received a legal
opinion of counsel for the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent covering such matters as the
Administrative Agent may reasonably request.

 

Section 3.2         Notice of Effectiveness. The Administrative Agent shall
promptly notify the Borrower in writing upon the occurrence of the Effective
Date.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

 

Section 4.1         Amendment Agreement. (a) The execution, delivery and
performance by it of this Amendment Agreement are within its powers and have
been duly authorized by all necessary corporate or limited liability company
action, (b) it has received all necessary governmental, regulatory or other
approvals for the execution and delivery of this Amendment Agreement, and the
execution, delivery and performance by it of this Amendment Agreement do not and
will not contravene or conflict with any provision of (i) any law or any
governmental rule or regulation applicable to it, except as, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (ii) any order, judgment or decree of any court or other agency of
government binding on it or its properties, except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
(iii) any of its Constituent Documents, (c) the execution, delivery and
performance by it of this Amendment Agreement does not conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any of its material contracts, and (d) the Amendment Agreement and the
Credit Agreement, as amended by this Amendment Agreement, are legally valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

Section 4.2         Absence of Default. No Default or Event of Default exists or
would result from this Amendment Agreement or the transactions contemplated
hereby.

 

Section 4.3         Representation and Warranties in Loan Documents Remain True
and Correct. The representations and warranties contained in the Existing Credit
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.

 



 

 

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1         Effect of Amendment Agreement to Credit Agreement. Except as
expressly set forth herein, this Amendment Agreement shall not, by implication
or otherwise, limit, impair, constitute a waiver of or amendment to, or
otherwise affect the rights and remedies of the Administrative Agent or any
Lender under the Loan Documents, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in any Loan, all of which are ratified and affirmed in all respects
and shall continue in full force and effect, except that, on and after the
Effective Date, each reference to the Credit Agreement in the Loan Documents
shall mean and be a reference to the Existing Credit Agreement as amended by
this Amendment Agreement. Nothing herein shall be deemed to entitle the Borrower
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Loan Documents in similar or different circumstances. This Amendment Agreement
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
be construed, administered and applied in accordance with the respective terms
and provisions thereof.

 

Section 5.2         Default or Events of Default. Nothing contained in this
Amendment Agreement shall be construed or interpreted or is intended as a waiver
of or limitation on any rights, powers, privileges, or remedies that the
Administrative Agent or the Lenders have or may have under the Credit Agreement
or any other Loan Document on account of any Default or Event of Default.

 

Section 5.3         No Novation. Neither this Amendment Agreement nor the
amendment of the terms of the Credit Agreement by the terms of this Amendment
Agreements shall extinguish the obligations for the payment of money outstanding
under the Credit Agreement or discharge or release the Lien or priority of any
Loan Documents. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except to the extent (if any) expressly set forth herein. Nothing expressed or
implied in this Amendment Agreement or any other document contemplated hereby or
thereby shall be construed as a release or other discharge of the Borrower under
any Loan Document from any of its obligations and liabilities thereunder, except
to the extent (if any) expressly set forth herein. Each of the Credit Agreement
and the other Loan Documents shall remain in full force and effect, until and
except as modified hereby.

 

Section 5.4         Reaffirmation. The Borrower as debtor, grantor, pledgor,
assignor, or in other similar capacities in which the Borrower grants liens or
security interests in its properties under the Loan Documents (as modified
hereby), hereby ratifies and reaffirms all of its payment and performance
obligations and obligations to indemnify, contingent or otherwise, under each of
such documents to which it is a party, and, except to the extent expressly set
forth herein, the Borrower hereby ratifies and reaffirms its grant of liens on
or security interests in its properties pursuant to the Loan Documents as
security for the Obligations, and confirms and agrees that, except to the extent
(if any) expressly set forth herein, such liens and security interests hereafter
secure all of the Obligations, including, without limitation, all Obligations
hereafter arising or incurred pursuant to or in connection with this Amendment
Agreement, the Credit Agreement or any other Loan Document. The Borrower does
not, and hereby covenant that it will not, contest that the Administrative Agent
has and will continue to possess valid and perfected security interests in, and
liens upon, all of the property as set forth in the Loan Documents (as modified
hereby).

 



 

 

 

Section 5.5         Successors and Assigns. This Amendment Agreement shall be
binding upon the parties hereto and their respective successors and permitted
assigns and shall inure to the benefit of the parties hereto and the successors
and permitted assigns of the Lenders and the Administrative Agent.

 

Section 5.6         No Representations by Lenders or Administrative Agent. The
Borrower hereby acknowledges that, other than as set forth herein, it has not
relied on any representation, written or oral, express or implied, by any Lender
or the Administrative Agent in entering into this Fourth Amendment Agreement.

 

Section 5.7         Headings; Entire Agreement. The headings and captions
hereunder are for convenience only and shall not affect the interpretation or
construction of this Amendment Agreement. This Amendment Agreement contains the
entire understanding of the parties with regard to the subject matter contained
herein.

 

Section 5.8         Severability. If any provision in or obligation of this
Amendment Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 5.9         Counterparts. This Amendment Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by the Borrower and the Administrative Agent of written
notification of such execution and authorization of delivery thereof. This
Amendment Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page of this Amendment Agreement by
facsimile or in electronic format (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment Agreement.

 

Section 5.10      APPLICABLE LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
THE PROVISIONS OF SECTIONS 12.8, 12.11 AND 12.15 OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED INTO THIS AMENDMENT AGREEMENT BY REFERENCE.

 

Section 5.11      Direction to Collateral Agent, Collateral Administrator and
Custodian. The Borrower, the Administrative Agent, the Calculation Agent and
each Lender constituting 100% of the Lenders hereby request, direct and consent
to the Collateral Agent’s, the Collateral Administrator’s and the Custodian’s
execution of this Amendment Agreement. In executing this Amendment Agreement,
the Collateral Agent, the Collateral Administrator and the Custodian shall have
the rights, protections, immunities and indemnities granted to them under the
Credit Agreement.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed and delivered as of the date first above written.

 

 

  Borrower:       ORCC FINANCING IV LLC,   as Borrower           By:            
Name:   Title:

 

[Signature Page to First Amendment]

 



 

 

 

  Agents:       SOCIÉTÉ GÉNÉRALE,   as Administrative Agent           By:
                      Name:   Title:           STATE STREET BANK AND TRUST
COMPANY,   as Collateral Agent, Collateral Administrator and Custodian          
By:     Name:   Title:           CORTLAND CAPITAL MARKET SERVICES LLC,   as
Document Custodian           By:     Name:   Title:

 

[Signature Page to First Amendment]

 



 

 

 

  Lenders:   GREAT AMERICAN INSURANCE COMPANY,   as a Lender           By:
                      Name:   Title:           GREAT AMERICAN LIFE INSURANCE
COMPANY,   as a Lender           By:     Name:   Title:           SOCIÈTÈ
GÈNÈRALE,   as a Lender           By:     Name:   Title:

 

[Signature Page to First Amendment]

 



 

 

 

APPENDIX A

 

Amendments to Existing Credit Agreement

 



 

 

 



ANNEX A

 

COMMITMENTS

 

Revolving Commitments

 



Revolving Lenderh DateRevolving Lender Revolving Commitment Percentage Share
Prior to the First Amendment Effective Date Société Générale $225,000,000 90.00%
  TIAA, FSB $0 0.00%   Great American Life Insurance Company $20,000,000 8.00%  
Great American Insurance Company $5,000,000 2.00% Société Générale            
For the period from the ClosingFirst Amendment Effective Date to but excluding
September 2, 2019, $50,000,000December 22, 2019 Société Générale $175,000,000
10070.00%   TIAA, FSB $50,000,000 20.00%   Great American Life Insurance Company
$20,000,000 8.00%       For the period from September 2, 2019 to but excluding
October 2, 2019, $100,000,000 Great American Insurance Company $5,000,000 2.00%
      For the period from October 2,December 22, 2019 to but excluding November
2, 2019, $150,000,000January 22, 2020 Société Générale $225,000,000 75.00%  
TIAA, FSB $50,000,000 16.67%   Great American Life Insurance Company $20,000,000
6.67%   Great American Insurance Company $5,000,000 1.67% For the period from
January 22, 2020 to but excluding February 22, 2020 Société Générale
$275,000,000 78.57%   TIAA, FSB $50,000,000 14.29%   Great American Life
Insurance Company $20,000,000 5.71%   Great American Insurance Company
$5,000,000 1.43% For the period from February 22, 2020 to but excluding March
22, 2020 Société Générale $325,000,000 81.25%   TIAA, FSB $50,000,000 12.50%  
Great American Life Insurance Company $20,000,000 5.00%   Great American
Insurance Company $5,000,000 1.25%       For the period from November 2,
2019March 22, 2020 to the Stated Maturity, $250,000,000 Société Générale
$375,000,000 83.33%   TIAA, FSB $50,000,000 11.11%   Great American Life
Insurance Company $20,000,000 4.44%   Great American Insurance Company
$5,000,000 1.11%

 



Annex A-1

 

 



Term Commitments

 

Term Lender Term Commitment Percentage Share Société Générale $0 N/A TIAA, FSB
$0 N/A Great American Life Insurance Company $0 N/A Great American Insurance
Company $0 N/A

 



Annex A-2

 